Exhibit 10.1

TENDER AND SUPPORT AGREEMENT

This TENDER AND SUPPORT AGREEMENT (this “Agreement”), dated as
of January 7, 2012, is by and among Bristol-Myers Squibb Company, a Delaware
corporation (“Parent”), Inta Acquisition Corporation, a Delaware corporation and
a wholly owned subsidiary of Parent (“Sub”), Inhibitex, Inc., a Delaware
corporation (the “Company”) and each of the Persons set forth on Schedule A
hereto (each, a “Stockholder”). The Company shall only be a party to this
Agreement for purposes of Sections 4.7 through 4.10 and Article V of this
Agreement.

WHEREAS, as of the date hereof, each Stockholder (i) is the record and
beneficial owner (as defined in Rule 13d-3 under the Exchange Act) of the number
of shares of common stock, par value $0.001 per share (“Common Stock”), of the
Company set forth opposite such Stockholder’s name on Schedule A (all such
shares set forth on Schedule A, together with any shares of Common Stock of the
Company that are hereafter issued to or otherwise acquired or owned by any
Stockholder prior to the termination of this Agreement being referred to herein
as the “Subject Shares”) and (ii) directly or indirectly owns the number of
Warrants and/or Company Stock Options set forth opposite such Stockholder’s name
on Schedule A;

WHEREAS, Parent, Sub and the Company intend to enter into an Agreement and Plan
of Merger, dated as of the date hereof and as it may be amended from time to
time (the “Merger Agreement”), which provides, among other things, for Sub to
commence a tender offer for all of the issued and outstanding Common Stock of
the Company (the “Offer”) and the merger of the Company and Sub (the “Merger”),
upon the terms and subject to the conditions set forth in the Merger Agreement
(capitalized terms used but not otherwise defined herein shall have the
respective meanings ascribed to such terms in the Merger Agreement); and

WHEREAS, as a condition to their willingness to enter into the Merger Agreement,
Parent and Sub have required that each Stockholder, and as an inducement and in
consideration therefor, each Stockholder (in such Stockholder’s capacity as a
holder of the Subject Shares and, if applicable, Warrants and Company Stock
Options) has agreed to, enter into this Agreement.

NOW, THEREFORE, in consideration of the foregoing and the respective
representations, warranties, covenants and agreements set forth below and for
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties hereto, intending to be legally bound, do
hereby agree as follows:

ARTICLE I

AGREEMENT TO TENDER

1.1 Agreement to Tender. Each Stockholder agrees to validly tender or cause to
be tendered in the Offer all of such Stockholder’s Subject Shares pursuant to
and in accordance with the terms of the Offer, free and clear of all
Encumbrances (other than Permitted Encumbrances). Without limiting the
generality of the foregoing, as promptly as practicable after, but in no event
later than (10) Business Days after, the commencement of the Offer, each
Stockholder shall (i) deliver pursuant to the terms of the Offer (A) a letter of
transmittal with respect to such Stockholder’s Subject Shares complying with the
terms of the Offer, (B) a Certificate representing such Subject Shares or an
“agent’s message” (or such other evidence, if any, of transfer as the Paying
Agent may reasonably request) in the case of a book-entry share of any
uncertificated Subject Shares, and (C) all other



--------------------------------------------------------------------------------

documents or instruments required to be delivered by stockholders of the Company
(the “Company Stockholders”) pursuant to the terms of the Offer, or
(ii) instruct such Stockholder’s broker or such other Person that is the holder
of record of any Subject Shares beneficially owned by such Stockholder to tender
such Subject Shares pursuant to and in accordance with clause (i) of this
Section 1.1 and the terms of the Offer. Each Stockholder agrees that, once such
Stockholder’s Subject Shares are tendered, such Stockholder will not withdraw
any of such Subject Shares from the Offer, unless and until (A) the Offer shall
have been terminated in accordance with the terms of the Merger Agreement, or
(B) this Agreement shall have been terminated in accordance with its terms.

ARTICLE II

REPRESENTATIONS AND WARRANTIES OF THE STOCKHOLDERS

Each Stockholder represents and warrants to Parent and Sub as to such
Stockholder, severally but not jointly, that:

2.1. Organization; Authorization; Binding Agreement. If such Stockholder is an
entity, such Stockholder is duly organized, validly existing and in good
standing under the Laws of the jurisdiction in which it is incorporated or
constituted (to the extent such concepts are recognized in such jurisdiction)
and the consummation of the transactions contemplated hereby are within such
Stockholder’s corporate or organizational powers and have been duly authorized
by all necessary corporate or organizational actions on the part of such
Stockholder. Such Stockholder has full power and authority to execute, deliver
and perform this Agreement. This Agreement has been duly and validly executed
and delivered by such Stockholder, and constitutes a legal, valid and binding
obligation of such Stockholder enforceable against such Stockholder in
accordance with its terms, subject to the effects of bankruptcy, insolvency,
fraudulent conveyance, reorganization, moratorium and other similar Laws
relating to or affecting creditors’ rights generally and general equitable
principles (whether considered in a Proceeding in equity or at law).

2.2. Non-Contravention. The execution and delivery of this Agreement by such
Stockholder does not, and the performance by such Stockholder of such
Stockholder’s obligations hereunder and the consummation by such Stockholder of
the transactions contemplated hereby will not (i) violate any Law applicable to
such Stockholder or such Stockholder’s Subject Shares or, if applicable,
Warrants or Company Stock Options, (ii) except as may be required by applicable
securities Law, require any consent, approval, order, authorization or other
action by, or filing with or notice to, any Person (including any Governmental
Entity) under, constitute a default (with or without the giving of notice or the
lapse of time or both) under, or give rise to any right of termination,
cancellation or acceleration under, or result in the creation of any
Encumbrances on any of the Subject Shares or, if applicable, Warrants or Company
Stock Options pursuant to, any Contract, agreement, trust, commitment, order,
judgment, writ, stipulation, settlement, award, decree or other instrument
binding on such Stockholder or any applicable Law, (iii) render any Takeover
Provisions applicable to the Merger, the Offer or any other transaction
involving Parent, Sub or any Affiliate thereof, or (iv) if such Stockholder is
an entity, violate any provision of such Stockholder’s organizational documents,
in case of each of clauses (i), (ii) and (iv), except as would not reasonably be
expected to adversely affect the ability of such Stockholder to perform its
obligations under this Agreement in any material respect or to consummate the
transactions contemplated hereby in a timely manner.

2.3. Ownership of Subject Shares, Warrants and Company Stock Options; Total
Shares. Such Stockholder is the record or beneficial owner (as defined in
Rule 13d-3 under the Exchange Act)

 

2



--------------------------------------------------------------------------------

of such Stockholder’s Subject Shares and, if applicable, Warrants and Company
Stock Options and has good and marketable title to such Subject Shares and, if
applicable, Warrants and Company Stock Options free and clear of any liens,
claims, proxies, voting trusts or agreements, options, rights, understandings or
arrangements or any other encumbrances or restrictions whatsoever on title,
transfer or exercise of any rights of a stockholder in respect of such Subject
Shares and, if applicable, Warrants and Company Stock Options (collectively,
“Encumbrances”), except as provided hereunder or pursuant to any applicable
restrictions on transfer under the Securities Act (collectively, “Permitted
Encumbrances”). The Subject Shares, Warrants and Company Stock Options listed on
Schedule A opposite such Stockholder’s name constitute all of the Equity
Interests of the Company beneficially owned by such Stockholder as of the date
hereof, and such Stockholder neither holds nor has any beneficial ownership in
any other Equity Interest in the Company. Except pursuant to this Agreement, no
Person has any contractual or other right or obligation to purchase or otherwise
acquire any of such Stockholder’s Subject Shares or, if applicable, Warrants or
Company Stock Options.

2.4. Voting Power. Other than as provided in this Agreement, such Stockholder
has full voting power, with respect to such Stockholder’s Subject Shares and
full power of disposition, full power to issue instructions with respect to the
matters set forth herein and full power to agree to all of the matters set forth
in this Agreement, in each case with respect to all of such Stockholder’s
Subject Shares and, if applicable, Warrants and Company Stock Options. None of
such Stockholder’s Subject Shares are subject to any proxy, voting trust or
other agreement or arrangement with respect to the voting of such Subject
Shares, except as provided hereunder.

2.5. Reliance. Such Stockholder has had the opportunity to review the Merger
Agreement and this Agreement with counsel of such Stockholder’s own choosing.
Such Stockholder understands and acknowledges that Parent and Sub are entering
into the Merger Agreement in reliance upon such Stockholder’s execution,
delivery and performance of this Agreement.

2.6 Absence of Litigation. With respect to such Stockholder, as of the date
hereof, there is no Proceeding pending against, or, to the knowledge of such
Stockholder, threatened in writing against such Stockholder or any of such
Stockholder’s properties or assets (including the Subject Shares and, if
applicable, Warrants and Company Stock Options) that would reasonably be
expected to prevent or materially delay or impair the consummation by such
Stockholder of the transactions contemplated by this Agreement or otherwise
adversely impact such Stockholder’s ability to perform its obligations hereunder
in any material respect.

2.7 Brokers. No broker, finder, financial advisor, investment banker or other
Person is entitled to any brokerage, finder’s, financial advisor’s or other
similar fee or commission in connection with the transactions contemplated
hereby based upon arrangements made by or, to the knowledge of such Stockholder,
on behalf of such Stockholder.

ARTICLE III

REPRESENTATIONS AND WARRANTIES OF PARENT AND SUB

Each of Parent and Sub represent and warrant to each of the Stockholders,
jointly and severally, that:

3.1. Organization; Authorization. Each of Parent and Sub is duly organized,
validly existing and in good standing under the Laws of the State of Delaware.
The consummation of the

 

3



--------------------------------------------------------------------------------

transactions contemplated hereby are within each of Parent’s and Sub’s corporate
powers and have been duly authorized by all necessary corporate actions on the
part of Parent and Sub. Each of Parent and Sub have full corporate power and
authority to execute, deliver and perform this Agreement.

3.2. Binding Agreement. This Agreement has been duly authorized, executed and
delivered by each of Parent and Sub and constitutes a legal, valid and binding
obligation of Parent and Sub enforceable against Parent and Sub in accordance
with its terms, subject to the effects of bankruptcy, insolvency, fraudulent
conveyance, reorganization, moratorium and other similar Laws relating to or
affecting creditors’ rights generally and general equitable principles (whether
considered in a Proceeding in equity or at law).

ARTICLE IV

ADDITIONAL COVENANTS OF THE STOCKHOLDERS

Each Stockholder hereby covenants and agrees, severally but not jointly, that
until the termination of this Agreement:

4.1. Voting of Subject Shares; Proxy.

(a) At every meeting of the Company Stockholders called, and at every
adjournment or postponement thereof, such Stockholder shall, or shall cause the
holder of record on any applicable record date to, appear or otherwise cause
such Stockholder’s Subject Shares to be counted as present for purposes of
establishing a quorum at any such meeting of Company Stockholders and vote such
Stockholder’s Subject Shares (to the extent that any of the Subject Shares are
not purchased in the Offer) (the “Vote Shares”) (i) in favor of (A) the adoption
and approval of the Merger Agreement and the transactions contemplated thereby
or any other transaction pursuant to which Parent proposes to acquire the
Company, whether by tender offer or merger, in which Company Stockholders would
(x) receive aggregate consideration per share of Common Stock equal to or
greater than the consideration to be received by such Company Stockholders in
the Offer and the Merger, (y) receive only cash and no other form of
consideration and (z) not be required to agree to any additional obligations,
liabilities, covenants or other agreements, and (B) approval of any proposal to
adjourn or postpone the meeting to a later date, if there are not sufficient
votes for the adoption and approval of the Merger Agreement and the transactions
contemplated thereby or such other transaction on the date on which such meeting
is held, (ii) against (A) any action or agreement which would in any material
respect impede, interfere with or prevent the Offer or the Merger, including,
but not limited to, any other extraordinary corporate transaction, including, a
merger, acquisition, sale, consolidation, reorganization, recapitalization,
extraordinary dividend or liquidation involving the Company and any Person
(other than Parent, Sub or their respective Affiliates), or any other proposal
of any Person (other than Parent, Sub or their respective Affiliates) to acquire
the Company or all or substantially all of the assets thereof, (B) any Takeover
Proposal and any action in furtherance of any Takeover Proposal or (C) any
action, proposal, transaction or agreement that would reasonably be expected to
result in the occurrence of any condition set forth in Annex I to the Merger
Agreement or result in a breach of any covenant, representation or warranty or
any other obligation or agreement of such Stockholder under this Agreement
and/or (iii) in favor of any other matter necessary for consummation of the
transactions contemplated by the Merger Agreement, which is considered at any
such meeting of the Company Stockholders.

(b) Such Stockholder hereby irrevocably grants to, and appoints, Parent and any
designee thereof, such Stockholder’s proxy and attorney-in-fact (with full power
of substitution), for and in the

 

4



--------------------------------------------------------------------------------

name, place and stead of such Stockholder, to attend any meeting of the Company
Stockholders on behalf of such Stockholder with respect to the matters set forth
in Section 4.1(a), to include such Subject Shares in any computation for
purposes of establishing a quorum at any such meeting of Company Stockholders,
and to vote all Vote Shares, or to grant a consent or approval in respect of the
Vote Shares, in connection with any meeting of Company Stockholders or any
action by written consent in lieu of a meeting of Company Stockholders in a
manner consistent with the provisions of Section 4.1(a). Such Stockholder hereby
affirms that the irrevocable proxy set forth in this Section 4.1(b) is given in
connection with the execution of the Merger Agreement, and that such irrevocable
proxy is given to secure the performance of the duties of such Stockholder under
this Agreement. Such Stockholder hereby further affirms that the irrevocable
proxy is coupled with an interest and, except as set forth in this Section 4.1
or in Section 5.2 hereof, is intended to be irrevocable in accordance with the
provisions of Section 212(e) of the Delaware General Corporation Law.

4.2. No Transfer; No Inconsistent Arrangements. Except as provided hereunder
(including pursuant to Section 1.1 or Section 4.1) or under the Merger
Agreement, such Stockholder shall not, directly or indirectly, (i) create or
permit to exist any Encumbrance, other than Permitted Encumbrances, on any or
all of such Stockholder’s Subject Shares and, if applicable, Warrants and
Company Stock Options, (ii) transfer, sell, assign, gift, hedge, pledge or
otherwise dispose (whether by sale, liquidation, dissolution, dividend or
distribution) of, or enter into any derivative arrangement with respect to
(collectively, “Transfer”), any or all of such Stockholder’s Equity Interests in
the Company, including any Subject Shares, Warrants and Company Stock Options,
or any right or interest therein (or consent to any of the foregoing),
(iii) enter into any contract, option or other agreement, arrangement or
understanding with respect to any Transfer of any or all of such Stockholder’s
Subject Shares and, if applicable, Warrants or Company Stock Options, or any
right or interest therein, (iv) grant or permit the grant of any proxy,
power-of-attorney or other authorization or consent in or with respect to any or
all of such Stockholder’s Subject Shares and, if applicable, Warrants or Company
Stock Options, (v) deposit or permit the deposit of any or all of such
Stockholder’s Equity Interests in the Company, including any Subject Shares,
into a voting trust or enter into a voting agreement or arrangement with respect
to any of such Equity Interests, including the Subject Shares, or (vi) take or
permit any other action that would in any way restrict, limit or interfere with
the performance of such Stockholder’s obligations hereunder or the transactions
contemplated hereby or otherwise make any representation or warranty of such
Stockholder herein untrue or incorrect in any material respect. Any action taken
in violation of the foregoing sentence shall be null and void ab initio and such
Stockholder agrees that any such prohibited action may and should be enjoined.
If any involuntary Transfer of any or all of such Stockholder’s Subject Shares
and, if applicable, Warrants and Company Stock Options shall occur (including,
if applicable, a sale by such Stockholder’s trustee in any bankruptcy, or a sale
to a purchaser at any creditor’s or court sale), the transferee (which term, as
used herein, shall include any and all transferees and subsequent transferees of
the initial transferee) shall take and hold such Subject Shares and, if
applicable, Warrants and Company Stock Options subject to all of the
restrictions, liabilities and rights under this Agreement, which shall continue
in full force and effect until valid termination of this Agreement. Such
Stockholder agrees that it shall not, and shall cause each of its Affiliates not
to, become a member of a “group” (as defined under Section 13(d) of the Exchange
Act) with respect to any Equity Interests in the Company for the purpose of
opposing or competing with or taking any actions inconsistent with the
transactions contemplated by the Merger Agreement. Notwithstanding the
foregoing, such Stockholder may make Transfers of Subject Shares and, if
applicable, Warrants and Company Stock Options (a) to any “Permitted Transferee”
(as defined below), in which case the Subject Shares and, if applicable,
Warrants and Company Stock Options shall continue to be bound by this Agreement
and provided that any such

 

5



--------------------------------------------------------------------------------

Permitted Transferee agrees in writing to be bound by the terms and conditions
of this Agreement prior to the consummation of any such Transfer; (b) with
respect to any Warrants and/or Company Stock Options which expire on or prior to
an applicable Expiration Date, to the Company for purpose of a net exercise
permitted under the documents related to such Warrant and/or Company Stock
Options (pursuant to which any Common Stock issued by the Company would be
Subject Shares); or (c) as Parent may otherwise agree in writing in its sole
discretion. If so requested by Parent, such Stockholder agrees that the Subject
Shares and, if applicable, Warrants and Company Stock Options shall bear a
legend stating that the respective Subject Shares, Warrants and/or Company Stock
Options are subject to this Agreement, provided such legend shall be removed
upon the valid termination of this Agreement. A “Permitted Transferee” means,
with respect to any Stockholder, (i) a spouse, lineal descendant or antecedent,
brother or sister, adopted child or grandchild, or the spouse of any child,
adopted child, grandchild, or adopted grandchild of such Stockholder, (ii) any
charitable organization described in Section 170(c) of the Code, (iii) any
trust, the beneficiaries of which include only the Persons named in clause
(i) or (ii) of this definition, (iv) any corporation, limited liability company,
or partnership, the stockholders, members, and general or limited partners of
which include only the Persons named in clause (i) or (ii) of this definition,
or (v) if such Stockholder is a partnership or limited liability company, one or
more partners or members of such Stockholder or an affiliated corporation under
common control with such Stockholder.

4.3. No Exercise of Appraisal Rights; Actions. Such Stockholder (i) waives and
agrees not to exercise any Appraisal Rights in respect of such Stockholder’s
Subject Shares that may arise with respect to the Merger and (ii) agrees not to
commence or join in, and agrees to take all actions necessary to opt out of any
class in any class action with respect to, any claim, derivative or otherwise,
against Parent, Sub, the Company or any of their respective successors
(x) challenging the validity of, or seeking to enjoin the operation of, any
provision of this Agreement or (y) alleging breach of any fiduciary duty of any
Person in connection with the negotiation and entry into the Merger Agreement.

4.4. Documentation and Information. Except as required by applicable law
(including without limitation the filing of a Schedule 13D with the SEC which
may include this Agreement as an exhibit thereto), such Stockholder shall not
make any public announcement regarding this Agreement, the Merger Agreement or
the transactions contemplated hereby or thereby without the prior written
consent of Parent. Such Stockholder consents to and hereby authorizes Parent and
Sub to publish and disclose in all documents and schedules filed with the SEC,
and any press release or other disclosure document that Parent or Sub reasonably
determines to be necessary in connection with the Offer, the Merger and any
transactions contemplated by the Merger Agreement, such Stockholder’s identity
and ownership of the Subject Shares and/or, if applicable, Warrants and/or
Company Stock Options, the existence of this Agreement and the nature of such
Stockholder’s commitments and obligations under this Agreement, and such
Stockholder acknowledges that Parent and Sub may in Parent’s sole discretion,
file this Agreement or a form hereof with the SEC or any other Governmental
Entity. Such Stockholder agrees to promptly give Parent any information it may
reasonably require for the preparation of any such disclosure documents, and
such Stockholder agrees to promptly notify Parent of any required corrections
with respect to any written information supplied by it specifically for use in
any such disclosure document, if and to the extent that such Stockholder shall
become aware that any such information shall have become false or misleading in
any material respect.

4.5. No Solicitation. Such Stockholder shall not, nor shall such Stockholder
authorize or permit any of such Stockholder’s Representatives to, directly or
indirectly, (a) solicit, initiate, propose or knowingly encourage or facilitate
(including by providing information), or take any other action

 

6



--------------------------------------------------------------------------------

designed to encourage or facilitate, any inquiries or the making of any proposal
or offer that constitutes, or may reasonably be expected to lead to, a Takeover
Proposal, (b) enter into, continue or otherwise participate in any discussions
or negotiations regarding or furnish to any Person (other than Parent, Sub or
their respective Representatives or the Company’s Representatives) any
information or data concerning the Company or any Subsidiary of the Company
relating to, or otherwise cooperate with, any proposal that constitutes, or may
reasonably be expected to lead to, a Takeover Proposal or (c) execute or enter
into any letter of intent, agreement in principle, tender agreement, support
agreement or other similar agreement relating to a Takeover Proposal or any
proposal or offer that may reasonably be expected to lead to or facilitate a
Takeover Proposal, or that contradicts the Merger Agreement. Such Stockholder
shall, and shall cause its Representatives to, immediately cease all discussions
and negotiations with any Person that may be ongoing with respect to any
proposal that constitutes, or may reasonably be expected to lead to, any
Takeover Proposal and request the prompt return or destruction of all
confidential information previously furnished.

4.6 Adjustments. In the event (a) of any stock split, stock dividend, merger,
reorganization, recapitalization, reclassification, combination, exchange of
shares or the like of the capital stock of the Company on, of or affecting the
Subject Shares or (b) that such Stockholder shall become the beneficial owner of
any additional shares of Common Stock, then the terms of this Agreement shall
apply to the shares of Common Stock held by such Stockholder immediately
following the effectiveness of the events described in clause (a) or such
Stockholder becoming the beneficial owner thereof as described in clause (b), as
though, in either case, they were Subject Shares hereunder. In the event that
any such Stockholder shall become the beneficial owner of any other securities
entitling the holder thereof to vote or give consent with respect to the matters
set forth in Section 4.1 hereof, then the terms of Section 4.1 hereof shall
apply to such other securities as though they were Subject Shares hereunder.

4.7 Exercise of Options and Warrants. Such Stockholder hereby irrevocably elects
to exercise such Stockholder’s Warrants and/or vested Company Stock Options, if
any, conditioned solely upon the occurrence of the Acceptance Time and the Wire
Initiation, in a cashless exercise (without shares of Common Stock being sold
into the public market in connection therewith) such that such Stockholder will
be entitled to receive immediately after the Wire Initiation in full
satisfaction of the Company’s obligations with respect to the Warrants and/or
vested Company Stock Options the number of shares of Common Stock equal to the
aggregate number of shares of Common Stock underlying the Warrants and/or
Company Stock Options, less the number of shares of Common Stock (valued at
$26.00 per share for this purpose) withheld by the Company (a) in payment of the
exercise price of the Warrants and/or Company Stock Options, as applicable, and
(b) in order to satisfy all required withholding taxes due on account of the
exercise of the Warrants and/or Company Stock Options, as applicable (the net
shares so delivered, the “Net Shares”). The Company covenants that it shall
issue, or cause to be issued, duly and validly executed physical stock
certificates representing the Net Shares in the name of such Stockholder
immediately after the Wire Initiation in full satisfaction of the Company’s
obligations under the Warrants and Company Stock Options.

4.8 Transfer of Net Shares. Such Stockholder hereby irrevocably directs the
Company, on its behalf, to transfer any share certificates issued pursuant to
Section 4.7 with respect to the Net Shares to Sub immediately upon the Wire
Initiation, and the Company covenants to so transfer and deliver such share
certificates to Sub.

 

7



--------------------------------------------------------------------------------

4.9 Payment for Net Shares. Sub shall pay to such Stockholder an amount equal to
$26.00 per share for the Net Shares. The “Wire Initiation” means the initiation
by or on behalf of Sub of a wire of immediately available funds to an account
designated by such Stockholder, in writing within ten (10) Business Days after
the date hereof, in an amount equal to the aggregate consideration for such
Stockholder’s Net Shares.

4.10 No Adjustments. Such Stockholder and the Company acknowledge and agree that
(a) no changes may be made to such Stockholder’s directives to exercise the
Warrants and/or Company Stock Options, as applicable, issue the applicable
shares of Common Stock to such Stockholder and transfer all of the share
certificates with respect to the shares pursuant to Sections 4.7 though 4.10
without the express written consent of Parent, (b) Parent is an intended
beneficiary of Sections 4.7 through 4.10 and (c) all Stockholder directives
pursuant to Sections 4.7 through 4.10 shall be binding, as applicable, upon
Stockholder’s estate, beneficiaries, heirs, successors, assigns and any other
person who may acquire beneficial ownership of, or any other interest in, the
Warrants and/or the Company Stock Options.

ARTICLE V

MISCELLANEOUS

5.1. Notices. Any notices or other communications required or permitted under,
or otherwise in connection with this Agreement, shall be in writing and shall be
deemed to have been duly given when delivered in person, or upon confirmation of
receipt when transmitted by facsimile transmission or by electronic mail, or on
receipt after dispatch by registered or certified mail, postage prepaid, or on
the next business day (as defined in the Merger Agreement) if transmitted by
national overnight courier, in each case addressed as follows: (i) if to Parent
or Sub, in accordance with the provisions of the Merger Agreement and (ii) if to
a Stockholder, to such Stockholder’s address, facsimile number or e-mail address
set forth on a signature page hereto, or to such other address, facsimile number
or e-mail address as such party may hereafter specify in writing for the purpose
by notice to each other party hereto.

5.2. Termination. This Agreement shall terminate automatically, without any
notice or other action by any Person, upon the first to occur of (i) the
termination of the Merger Agreement in accordance with its terms, (ii) the
Effective Time, (iii) the Offer shall have terminated or the Expiration Date
shall have occurred, in each case without acceptance for payment of the Subject
Shares pursuant to the Offer, (iv) the date of any material modification, waiver
or amendment to any provision of the Merger Agreement that reduces the amount,
changes the form or otherwise adversely affects the consideration payable to the
Stockholder pursuant to the Merger Agreement as in effect on the date hereof,
and (v) the mutual written consent of all of the parties hereto. Upon
termination of this Agreement, no party shall have any further obligations or
liabilities under this Agreement and the power-of-attorney and proxy set forth
in Section 4.1 shall be revoked, terminated and of no further force and effect;
provided, however, that (x) nothing set forth in this Section 5.2 shall relieve
any party from liability for any breach of this Agreement prior to termination
hereof and (y) the provisions of this Article V shall survive any termination of
this Agreement.

5.3. Amendments and Waivers. Any provision of this Agreement may be amended or
waived if such amendment or waiver is in writing and is signed, in the case of
an amendment, by each party to this Agreement or, in the case of a waiver, by
each party against whom the waiver is to be effective. No failure or delay by
any party in exercising any right, power or privilege hereunder shall operate as
a waiver thereof nor shall any single or partial exercise thereof preclude any
other or further exercise thereof or the exercise of any other right, power or
privilege.

 

8



--------------------------------------------------------------------------------

5.4. Expenses. All fees and expenses incurred in connection herewith and the
transactions contemplated hereby shall be paid by the party incurring such
expenses, whether or not the Offer or the Merger is consummated; provided that
nothing herein shall prevent the Company from paying the expenses of the
Stockholders; provided however that the Company shall not pay more than $25,000
in the aggregate across all Stockholders for such expenses.

5.5. Binding Effect; Benefit; Assignment. The parties hereby agree that their
respective representations, warranties and covenants set forth herein are solely
for the benefit of the other parties, in accordance with and subject to the
terms of this Agreement, and this Agreement is not intended to, and does not,
confer upon any Person other than the parties hereto any rights or remedies
hereunder, including the right to rely upon the representations and warranties
set forth herein. Neither this Agreement nor any of the rights, interests or
obligations hereunder shall be assigned by any of the parties (whether by
operation of Law or otherwise) without the prior written consent of the other
parties, except to the extent that such rights, interests or obligations are
assigned pursuant to a Transfer expressly permitted under Section 4.2. No
assignment by any party shall relieve such party of any of its obligations
hereunder. Subject to the foregoing, this Agreement will be binding upon, inure
to the benefit of and be enforceable by the parties and their respective
successors and permitted assigns.

5.6. Governing Law; Venue.

(a) THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE
LAWS OF THE STATE OF DELAWARE, REGARDLESS OF THE LAWS THAT MIGHT OTHERWISE
GOVERN UNDER APPLICABLE PRINCIPLES OF CONFLICTS OF LAWS.

(b) Each of the parties hereto (i) irrevocably consents to submit itself to the
exclusive jurisdiction of the Delaware Court of Chancery and any state appellate
court therefrom within the State of Delaware (unless the Delaware Court of
Chancery shall decline to accept jurisdiction over a particular matter, in which
case, in any Delaware state or federal court within the State of Delaware) (such
courts, collectively, the “Delaware Courts”) in the event any dispute, claim or
cause of action arises out of or relates to this Agreement or the transactions
contemplated by this Agreement, (ii) agrees that it will not attempt to deny or
defeat such personal jurisdiction by motion or other request for leave from any
Delaware Court and (iii) agrees that it will not bring any claim or action
arising out of or relating to this Agreement or the transactions contemplated by
this Agreement in any court other than a Delaware Court. Each of the parties
hereto hereby irrevocably and unconditionally consents to service of process in
the manner provided for notices in Section 5.1 (Notices). Nothing in this
Agreement will affect the right of any party to this Agreement to serve process
in any other manner permitted by Law.

(c) EACH PARTY ACKNOWLEDGES AND AGREES THAT ANY CONTROVERSY WHICH MAY ARISE
UNDER THIS AGREEMENT IS LIKELY TO INVOLVE COMPLICATED AND DIFFICULT ISSUES, AND
THEREFORE EACH SUCH PARTY HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVES ANY
RIGHT SUCH PARTY MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY LITIGATION
DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE
TRANSACTIONS CONTEMPLATED HEREBY,

 

9



--------------------------------------------------------------------------------

INCLUDING ANY CONTROVERSY INVOLVING ANY REPRESENTATIVE OF PARENT UNDER THIS
AGREEMENT. EACH PARTY CERTIFIES AND ACKNOWLEDGES THAT (i) NO REPRESENTATIVE,
AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE,
THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER, (ii) EACH PARTY UNDERSTANDS AND HAS CONSIDERED THE
IMPLICATIONS OF THIS WAIVER, (iii) EACH PARTY MAKES THIS WAIVER VOLUNTARILY, AND
(iv) EACH PARTY HAS BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER
THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION 5.6(c).

5.7. Counterparts; Delivery by Facsimile or Email. This Agreement may be
executed by facsimile and in one or more counterparts, and by the different
parties in separate counterparts, each of which when executed shall be deemed to
be an original but all of which taken together shall constitute one and the same
agreement. This Agreement, and any amendments hereto, waivers hereof or consents
or notifications hereunder, to the extent signed and delivered by means of a
facsimile machine or by email with facsimile or scan attachment, shall be
treated in all manner and respects as an original contract and shall be
considered to have the same binding legal effects as if it were the original
signed version thereof delivered in person. At the request of any party, each
other party shall re-execute original forms thereof and deliver them to all
other parties. No party shall raise the use of a facsimile machine or email to
deliver a signature or the fact that any signature or Contract was transmitted
or communicated through the use of facsimile machine or by email with facsimile
or scan attachment as a defense to the formation of a contract, and each such
party forever waives any such defense.

5.8. Entire Agreement. This Agreement constitutes the entire agreement of the
parties and supersedes all prior agreements and undertakings, both written and
oral, among the parties, or any of them, with respect to the subject matter
hereof and thereof.

5.9. Severability. If any term or other provision of this Agreement is invalid,
illegal or incapable of being enforced by any rule of law or public policy, all
other conditions and provisions of this Agreement shall nevertheless remain in
full force and effect so long as the economic or legal substance of the
transactions contemplated hereby is not affected in any manner materially
adverse to any party. Upon such determination that any term or other provision
is invalid, illegal or incapable of being enforced, the parties shall negotiate
in good faith to modify this Agreement so as to effect the original intent of
the parties as closely as possible to the end that transactions contemplated
hereby are fulfilled to the greatest extent possible.

5.10. Specific Performance. The parties agree that irreparable damage would
occur if any provision of this Agreement were not performed in accordance with
the terms hereof, and, accordingly, that the parties shall be entitled to an
injunction or injunctions to prevent breaches of this Agreement or to enforce
specifically the performance of the terms and provisions hereof, in addition to
any other remedy to which they are entitled at law or in equity. In any
Proceeding for specific performance, the parties will waive the defense of
adequacy of a remedy at law, and the parties waive any requirement for the
securing or posting of any bond in connection with the remedies referred to in
this Section 5.10.

5.11 Headings. The Section headings contained in this Agreement are for
reference purposes only and shall not affect in any way the meaning or
interpretation of this Agreement.

 

10



--------------------------------------------------------------------------------

5.12. Mutual Drafting. Each party has participated in the drafting of this
Agreement, which each party acknowledges is the result of extensive negotiations
between the parties; accordingly, in the event an ambiguity or question of
intent or interpretation arises, this Agreement shall be construed as if drafted
jointly by the parties, and no presumption or burden of proof shall arise
favoring or disfavoring any party by virtue of the authorship of any provisions
of this Agreement.

5.13. Further Assurances. Parent, Sub and each Stockholder will execute and
deliver, or cause to be executed and delivered, all further documents and
instruments and use their respective reasonable best efforts to take, or cause
to be taken, all actions and to do, or cause to be done, all things necessary,
proper or advisable under applicable Laws and regulations, to perform their
respective obligations under this Agreement.

5.14. Interpretation. Unless the context otherwise requires, as used in this
Agreement: (i) “or” is not exclusive; (ii) “including” and its variants mean
“including, without limitation” and its variants; (iii) words defined in the
singular have the parallel meaning in the plural and vice versa; (iv) words of
one gender shall be construed to apply to each gender; and (v) the terms
“Article,” “Section” and “Schedule” refer to the specified Article, Section or
Schedule of or to this Agreement.

5.15 Capacity as Stockholder. Each Stockholder signs this Agreement solely in
such Stockholder’s capacity as a Stockholder of the Company, and not in any
other capacity and this Agreement shall not limit or otherwise affect the
actions of such Stockholder or any affiliate, employee or designee of such
Stockholder or any of its affiliates in its capacity, if applicable, as an
officer or director of the Company.

5.16 No Agreement Until Executed. This Agreement shall not be effective unless
and until (i) the Merger Agreement is executed by all parties thereto, and
(ii) this Agreement is executed by all parties hereto.

5.17 No Ownership Interest. Except as otherwise provided herein, nothing
contained in this Agreement shall be deemed to vest in Parent or Sub any direct
or indirect ownership or incidence of ownership of or with respect to the
Subject Shares. All rights, ownership and economic benefits of and relating to
the Subject Shares shall remain vested in and belong to each applicable
Stockholder, and neither Parent nor Sub shall have any authority to manage,
direct, restrict, regulate, govern, or administer any of the policies or
operations of the Company or exercise any power or authority to direct such
Stockholder in the voting of any of the Shares, except as otherwise provided
herein.

5.18 Stockholder Obligations Several and Not Joint. The obligations of each
Stockholder hereunder shall be several and not joint, and no Stockholder shall
be liable for any breach of the terms of this Agreement by any other
Stockholder.

[Signature Page Follows]

 

11



--------------------------------------------------------------------------------

The parties are executing this Agreement on the date set forth in the
introductory clause.

 

BRISTOL-MYERS SQUIBB COMPANY By:  

/s/ Demetrios Kydonieus

 

Name:  Demetrios Kydonieus

 

Title:    Vice President, Strategy,

Alliances and Transactions

INTA ACQUISITION CORPORATION By:  

/s/ Demetrios Kydonieus

 

Name:  Demetrios Kydonieus

 

Title:    President

INHIBITEX, INC. By:  

/s/ Michael Henos

 

Name:  Michael Henos

 

Title:    Chairman of the Board

[Signature Page to Tender and Support Agreement]



--------------------------------------------------------------------------------

STOCKHOLDERS:

 

NEW ENTERPRISE ASSOCIATES 10, LIMITED PARTNERSHIP

By:  

NEA Partners 10, Limited Partnership,

its general partner

By:   /s/ Louis S. Citron  

Name:

  Louis S. Citron   Title:   Chief Legal Officer

NEW ENTERPRISE ASSOCIATES 11, LIMITED PARTNERSHIP

By:  

NEA Partners 11, Limited Partnership,

its general partner

By:  

NEA 11 GP, LLC,

its general partner

By:   /s/ Louis S. Citron   Name:   Louis S. Citron   Title:   Chief Legal
Officer NEA VENTURES 2002, L.P. By:   /s/ Louis S. Citron   Name:   Louis S.
Citron   Title:   Vice President

Address for notices:

c/o New Enterprise Associates

1954 Greenspring Drive, Suite 600

Timonium, MD 21093

Attention: Louis Citron, Chief Legal Officer

email: lcitron@nea.com

[Signature Page to Tender and Support Agreement]



--------------------------------------------------------------------------------

/s/ Michael James Barrett MICHAEL JAMES BARRETT

Address for notices:

c/o New Enterprise Associates

1954 Greenspring Drive, Suite 600

Timonium, MD 21093

Attention: Louis Citron, Chief Legal Officer

email: lcitron@nea.com

/s/ Russell Plumb RUSSELL PLUMB

Inhibitex, Inc.

9005 Westside Parkway

Alpharetta, GA 30009

/s/ Gabriele Cerrone GABRIELE CERRONE

Inhibitex, Inc.

9005 Westside Parkway

Alpharetta, GA 30009

 

PANETTA PARTNERS, LTD. By:   /s/ Gabriele Cerrone   Name:   Gabriele Cerrone  
Title:   General Partner  

Inhibitex, Inc.

9005 Westside Parkway

Alpharetta, GA 30009

[Signature Page to Tender and Support Agreement]



--------------------------------------------------------------------------------

Schedule A

 

Name of Stockholder

   No. Shares    No. Company
Stock Options    No. Warrants

Russell H. Plumb

       360,988          1,617,500          0  

Michael James Barrett

       60,992          90,000          0  

Gabriele Cerrone*

       0          114,600          0  

New Enterprise Associates 10, Limited Partnership

       6,898,294          0          791,015  

New Enterprise Associates 11, Limited Partnership

       1,941,407          0          263,671  

NEA Ventures 2002, L.P.

       2,911          0          0  

Panetta Partners, Ltd.

       2,102,100          0          871,200  

TOTAL

       11,366,692          1,822,100          1,925,886  

 

* Mr. Cerrone is the beneficial owner of the shares and warrants owned by
Panetta Partners, Ltd.

 